DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5 are objected to because of the following informalities:  “characterized in that” should read “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 each recite “the sealing apparatus being characterized by comprising:” at the end of the preamble of each claim. This transitional phrase is indefinite as it is unclear whether the “characterized by” modifies the traditional “comprising” transitional phrase resulting in a claim interpretation other than being inclusive of other unclaimed limitations. Appropriate 

Claims 6 and 7 each recite “A sealing structure characterized by comprising:” in the preamble of each claim. This transitional phrase is indefinite as it is unclear whether the “characterized by” modifies the traditional “comprising” transitional phrase resulting in a claim interpretation other than being inclusive of other unclaimed limitations. Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to merely claim “comprising:”.

Claims 1 and 2 each recite the limitations “disposed around the axis” in line 7, “extending toward one side with respect to the axis” in line 12, and “so as to contact the inner periphery side member from another side with respect to the axis” in lines 13-14. Though an axis has literal antecedent basis support in the preamble, as it is previously only recited in the intended use limitations of the preamble these recitations are indefinite as it is unclear whether or not they are a modification of the prior intended use, or if applicant intends to positively require the axis of the preamble for infringement to occur (and if so how much of the preamble is actually required for infringement to occur? E.g. would any axis count, must the axis be an axis of the inner and outer periphery side members and thus those members would be required for infringement to occur, is the entire preamble intended to be positively required for infringement to occur, etc.?). Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to merely claim “for disposition around the axis”, “for extending toward one side with respect to the axis”, and “for contacting the inner periphery side 

Claims 1, 2, 6, and 7 each recite the limitation “on the other side of the intermediate lip” in lines 18-19 of claims 1 and 2, and lines 20-21 of claims 6 and 7. This limitation is indefinite as it lacks antecedent basis and it is unclear whether this is intended to be a newly claimed limitation, refer to the prior claimed other side with respect to the axis. Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim “on an other side of the intermediate lip”.

Claim 1 and 2 each recite the limitation “in a usage state” and “in the usage state” plural times. These limitations are indefinite as it is unclear whether the sealing apparatus or sealing structure (respectively) must be in the usage state for infringement to occur, or whether applicant is merely claiming an intended use/capability of the device(s). Appropriate clarification and correction is required. For examination purposes examiner assumes applicant intended to claim that the apparatus is “capable of” each of the limitations in question (e.g. “to be capable of contacting the inner periphery side member from another side with respect to the axis”, etc.) such that it is clear that the device is not required to be in the usage state for infringement to occur.

Claim 1 and 2 each recite the limitation “an application volume of a grease applied…”. These limitations are indefinite as it is unclear grease must be in the space for infringement to occur or if this is an intended use/capability of the claimed respective spaces. Furthermore it is 

Claim 6 and 7 each recite the limitation “in a usage state” and “in the usage state” plural times. These limitations are indefinite as it is unclear whether the sealing apparatus or sealing structure (respectively) must be in the usage state for infringement to occur, or whether applicant is merely claiming an intended use/capability of the device(s). Appropriate clarification and correction is required. As these claims already appear to require the sealing apparatus to be installed in the sealing structure, for examination purposes examiner assumes applicant intended to claim that the apparatus is actually doing such and remove the recitations to the “usage state”, such that it is clear such is positively required for infringement to occur.

Claim 6 and 7 each recite the limitation “an application volume of a grease applied…”. These limitations are indefinite as it is unclear if grease must be in the space for infringement to occur or if this is an intended use/capability of the claimed respective spaces. Furthermore it is unclear whether “application volume” is the actual amount of grease in the volume or is merely an amount as applied at some point in the installation. Appropriate clarification and correction is required. As these claims already appear to require the sealing apparatus to be installed in the 

Claim 3 recites the limitation “the grease is applied to an inner peripheral side surface of each of the side lip, the intermediate lip, and the grease lip, and a thickener of the grease includes no urea-based thickener.” This limitation is indefinite as it is unclear if the grease is being positively claimed or if it refers to the prior claimed intended use/capability of the sealing apparatus (i.e. as interpreted in light of the above 112(b) rejection of claim 1. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the grease is intended to be applied to an inner peripheral side surface of each of the side lip, the intermediate lip, and the grease lip, and a thickener of the grease includes no urea-based thickener”.

Claim 5 recites the limitation “a surface roughness of the pearskin part is equal to or greater than 7 µmRz”. This limitation is indefinite as there are at least three different methods by which one can determine Rz roughness, each of which calculation can return slightly different values. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a surface roughness of the pearskin part is equal to or greater than 7 µmRz as determined by JIS B0601:1994”.

Claim 4 is indefinite at least by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011069422.
With regard to claims 1 and 2, JP ‘422 discloses a sealing apparatus (8 or 9 as seen in Figs. 2-7) for sealing a space between an outer periphery side member and an inner periphery side member at least partially enclosed by said outer periphery side member (as seen in Figs. 2, 4, 5, etc. the device of JP ‘422 is capable of this intended use in the preamble as it is shown as capable of being installed as claimed), the outer periphery side member and the inner periphery side member being mutually relatively rotatable about an axis (as seen in Figs. 2, 4, 5, etc. the device of JP ‘422 is capable of this intended use in the preamble as it is shown as capable of being installed as claimed around an axis), the sealing apparatus being characterized by comprising: an annular reinforcement ring (11, 20, etc.) disposed around the axis (as would be seen in Figs. 2-7 when installed. Additionally see the above 112(b) rejection relating to this claim 1) in the usage state, in a first space enclosed by the side lip and the intermediate lip of the elastic body part and the inner periphery side member (as seen in Figs. 2-7 when installed it is clearly capable of/configured for such an intended use/capability), a ratio of an application volume of a grease applied to the side lip to a spatial volume of the first space is equal to or less than 21% (i.e. in light of the above 112(b) rejection of this limitation such is considered an intended use limitation/capability of the sealing apparatus, and as seen in JP ‘422 it is capable of such as Figs. 2-7 disclose it can be used with grease (see 13, 23, etc.)), or (claim 2) in the usage state, in a 

With regard to claim 3, JP ‘422 discloses that the grease is applied to an inner peripheral side surface of each of the side lip, the intermediate lip, and the grease lip, and a thickener of the grease includes no urea-based thickener (as interpreted in light of the above 112(b) rejection of this claim as this is a further narrowing of the intended use/capability of the apparatus and it clearly can be used with a grease without urea-based thickeners and applied as such).

With regard to claims 6 and 7, JP ‘422 discloses a sealing structure (the device in Figs, 2, 4, 5, etc.) characterized by comprising: an outer periphery side member (10); an inner periphery side member (3) at least partially enclosed by the outer periphery side member (as seen in Figs. 2, 4, 5, etc.), the outer periphery side member and the inner periphery side member being mutually relatively rotatable about an axis (as seen in Figs. 2, 4, 5, etc. and as they are the inner and outer parts of a bearing hub); and a sealing apparatus (8 or 9 as seen in Figs. 2-7) sealing a space between an outer periphery side member and an inner periphery side member at least partially enclosed by said outer periphery side member (as seen in Figs. 2, 4, 5, etc. the device of JP ‘422 is positioned as such and seals as such), the outer periphery side member and the inner claim 6) in the usage state, in a first space enclosed by the side lip and the intermediate lip of the elastic body part and the inner periphery side member (as seen in Figs. 2, 4, 5, 7), a ratio of an application volume of a grease applied to the side lip to a spatial volume of the first space is equal to or less than 21% (as interpreted in light of the above 112(b) rejection of this limitation as JP ‘422 in Figs. 2, 4, 5 discloses this as the volume of grease is clearly less than 21% of the volume of the first space), or (claim 7) in the usage state, in a second space enclosed by the intermediate lip and the grease lip of the elastic body part and the inner periphery side member (as seen in Figs. 2, 4, 5, 7), an application volume of a grease applied to the intermediate lip and the grease lip is equal to or less than 33% with respect to a spatial volume of the second space (as interpreted in light of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011069422 in view of JP 2013124764.
With regard to claim 4, JP ‘422 fails to disclose that on a surface of each of the side lip, the intermediate lip, and the grease lip on the inner periphery side, a pearskin part is formed.

It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of JP ‘422 with the teachings of JP ‘764 such that on a surface of each of the side lip, the intermediate lip, and the grease lip on the inner periphery side, a pearskin part is formed. Such a modification would provide the expected benefits of better retention of grease and thereby lower wear and friction (see JP ‘764 paragraph [0053].

With regard to claim 5, the combination (JP ‘764) discloses that a surface roughness of the pearskin part is equal to or greater than 7 µmRz (as disclosed in paragraph [0053], which examiner notes is measured in Rz as it is the same standard disclosed by Applicant (i.e. the 10 point average roughness as measured in accordance with JIS B0601:1994, which both Applicant and JP ‘764 specifically reference)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes that plural of the cited references would also appear to anticipate and/or make obvious some or all of the above claims, and such should be reviewed when crafting .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.